Title: From George Washington to Nicholas Van Staphorst, 30 January 1793
From: Washington, George
To: Van Staphorst, Nicholas

 

Sir,
Philadelphia Jany 30th 1793

Expecting to have occasion to pay a small sum in Amsterdam, I embrace the opportunity of a Vessel sailing from hence to that place, to enclose you the first of Exchange, drawn by George Meade Esqr. on Henry Gildermeester Esqr., in your favor, for Two thousand three hundred & ten Guilders Holland Curry at 30 days, which I wish you to retain in your hands till further advice from me. I shall write to you by the British Packet, which sails on the 6th of february, and will then remit the second Exchange. And if the Ship, by which this letter goes, shou’d not sail tomorrow, as is expected, I will write to you further on this subject by her. with due consideration, I am Sir, Your most Obedt Sert.
